                  Case 16-21121-RAM             Doc 70      Filed 10/04/19      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re: VICTOR JESUS CASTANDEDA                                           Case No: 16-21121-RAM
       and MIRIAM JULIA CASTANEDA,                                       Chapter 13
                Debtors.           /

   CERTIFICATE OF SERVICE OF ORDER GRANTING DEBTORS’ MOTION FOR
 RELIEF FROM STAY, NUNC PRO TUNC TO SEPTEMBER 3, 2019, TO PROSECUTE A
DEFENSIVE MOTION FOR FIINAL SUMMARY JUDGMENT IN STATE COURT ACTION

I HEREBY CERTIFY that true and correct copies of the Order Granting Debtors’ Motion
for Relief from Stay, Nunc Pro Tunc to September 3, 2019, to Prosecute a Defensive Motion
for Final Summary Judgment in State Court Action [ECF 69] (“Document”), was served as
follows:

The Notice of Electronic Filing (NEF) for this Document is hereby incorporated by
reference for the purpose of identifying those parties who were served electronically and the
times of service.

The parties appearing in the Service List below are nonregistered users or registered users
who have yet to appear electronically in this case, and who were served in the manner
indicated on the 4th day of October 2019.

                                                         Submitted By:

                                                         /s/ James Schwitalla
                                                         James Schwitalla, Esquire
                                                         F.B.N. 911488
                                                         Attorney for the Debtor(s)
                                                         Park Place II
                                                         12954 S.W. 133 Court
                                                         Miami, Florida 33186
                                                         Office (305) 278-0811
Service List
Via Regular U.S. Mail

Michelle Garcia
c/o Law Offices of Brandon L. Chase, P.A.
2800 Ponce de Leon Blvd., Suite 1100
Coral Gables, FL 33134



                               The Bankruptcy Law Offices of James Schwitalla, P.A.
   Park Place II  12954 SW 133 Court  Miami, FL 33186  Telephone: (305) 278-0811  Telecopier (305) 278-0812
                                           www.MiamiBankruptcy.net
